Exhibit 10.23

Director Compensation

Our non-management directors receive $220,000 per year for their service as
directors. We pay $140,000 of this fee in the form of restricted stock awards,
based on the fair market value of the Company’s Common Shares at the date of
award. We pay the remaining $80,000 of the annual fee to directors in cash
quarterly. Committee chairmen receive annual committee chair retainers as
follows: Audit Committee—$25,000; Compensation Committee—$15,000; and other
committees—$10,000.

The Lead Director receives an annual retainer of $50,000, which is in addition
to any retainer received as a committee chairman. All members of the Audit or
Finance and Investment Committee, other than the chairman, receive a premium of
$10,000 per year and all members of the Compensation, Risk or Nominating and
Governance Committees, other than the chairman, receive a premium of $5,000 per
year. Directors are not paid fees for attending regular Board or committee
meetings but, at the discretion of the Chairman of the Board and the Lead
Director, we may pay an additional $2,000 fee for each special meeting attended
by telephone and $3,000 for each special meeting attended in person. We pay the
retainers for committee chairmanships and Lead Director, and premiums for
committee service and special Board meeting fees quarterly in cash.

Directors may elect to receive all of their compensation, other than
compensation for special meetings, in the form of restricted stock awards issued
on an annual basis. Restricted stock will be awarded at beginning of the plan
year (i.e., the date of the Annual General Meeting) and become non-forfeitable
at end of the plan year, provided that the grantee has remained an ACE director
continuously during that plan year.

We have discontinued the practice of granting stock units to directors. We
continue to credit dividend equivalents to outstanding stock units which were
awarded to directors in prior years as additional stock units at such time as
cash dividends are paid to holders of our Common Shares, based on the closing
price of our Common Shares on the date dividends are paid.

In addition to the above described compensation, we have a matching contribution
program for non-management directors pursuant to which we will match director
charitable contributions to registered charities, churches and other places of
worship or schools up to a maximum of $10,000 per year.

The Company’s Corporate Governance Guidelines specify director equity ownership
requirements. ACE awards independent directors’ restricted stock. The Company
mandates minimum equity ownership of $400,000 for outside directors (based on
stock price on date of award). Each Director has until the fifth anniversary of
his or her initial election to the Board of Directors to achieve this minimum.
The previously granted restricted stock units, whether or not vested, and
restricted stock, whether or not vested, shall be counted toward achieving this
minimum. Stock options shall not be counted toward achieving this minimum.

Once a Director has achieved the $400,000 minimum equity ownership, such
requirement shall remain satisfied going forward as long as he or she retains
the number of shares valued at $400,000 based on the NYSE closing price for the
Company’s Common Shares as of the date such minimum threshold is initially met.
Any vested shares held by a Director in excess of the minimum share equivalent
specified above may be sold at the Director’s discretion. Shares may be sold
after consultation with General Counsel.